Citation Nr: 0943873	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from November 1964 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

Although the Veteran was issued a statement of the case in 
September 2006 addressing the proper ratings assignable for 
his service-connected skin disability and hearing loss, on 
his October 2006 substantive appeal, he limited his appeal to 
the matter listed on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that the initial evaluation assigned his 
service-connected PTSD does not accurately reflect the 
severity of that disorder.

The record reflects that the Veteran has remained employed at 
his current job for at least 15 years.  He is currently a 
supervisor at a police department, with responsibilities 
entailing emergency communications with members of the 
public.  He has provided a copy of his disciplinary record 
showing reprimands twice for unprofessional conduct (in 1995 
and 2001), and once for violation of department policy in 
2004.  In an October 2006 memorandum, his employer advised 
him that a preliminary inquiry was being conducted into the 
circumstances of a recent verbal altercation between him and 
two fellow employees.  The memorandum noted that it had been 
alleged he had brought a firearm to work recently, in 
violation of department policy, and that this allegation 
would be included in the inquiry.

A VA clinical record entry for October 2006 notes that the 
Veteran recently got into trouble again at work after losing 
his temper, and that he felt he could not take things anymore 
and would retire soon.  At the Veteran's most recent VA 
examination in January 2007, the examiner concluded that the 
Veteran's anger was moderate to serious in degree, and was 
occurring significantly in the work setting.

In connection with this appeal, the Veteran submitted a March 
2006 statement by Robin Potter, Psy.D.  She noted that since 
January 2006, the Veteran had been undergoing therapy on a 
group and individual basis with her at the Phoenix Vet 
Center, where he reported experiencing a number of 
psychiatric symptoms.  She explained that he reported people 
were afraid to work with him because of his temper.  
Unfortunately, the RO made no attempts to obtain records for 
the Veteran from the Phoenix Vet Center.

The above reflects that although the Veteran is employed, his 
psychiatric symptoms are impacting his performance at work.  
Dr. Potter's records for the Veteran therefore are clearly 
relevant to this appeal, and should be obtained.  The Board 
consequently finds that additional development is warranted 
in this case prior to adjudication of the claim.

The record also shows that the Veteran has been diagnosed by 
his VA examiners as having alcohol abuse that the Veteran 
believes is a form of self medication for his PTSD.  The 
matter of service connection on a secondary basis for alcohol 
abuse therefore has been reasonably raised by the record.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Given 
that the disposition of the raised claim may impact the 
ultimate rating assigned for the Veteran's PTSD, the Board 
finds that the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With any necessary authorization from 
the Veteran, the RO should obtain 
treatment records for the Veteran from 
the Vet Center in Phoenix, Arizona for 
the period from January 2006 to the 
present.

2.  The Veteran should be requested to 
submit any records/determinations in 
connection with the investigation 
mentioned in the October 2006 memorandum 
from his employer he supplied to VA.

3.  The RO should then properly develop 
and adjudicate the issue of service 
connection on a secondary basis for 
alcohol abuse, and readjudicate the issue 
of entitlement to an initial rating in 
excess of 50 percent for the service-
connected PTSD.  

4.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
statement of the case for the new issue 
and/or supplemental statement of the case 
for the issue in appellate status, and 
inform the Veteran of any issue with 
respect to which further action is 
required to perfect an appeal.  The 
Veteran and his representative should 
then be provided an appropriate 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

